ON PETITION EOR RE-HEARING.
Hoyt, J.
— Defendant in the court below made a motion for a new trial, and the court made an order that the motion be granted unless the plaintiff within a time named should remit a certain amount of the verdict; this the plaintiff declined to do, and the motion for a new trial was entered. This court, upon the hearing of the appeal from said order, being of the opinion that it was rightfully made, affirmed it. The appellant, in his petition for rehearing, asks this court to allow him the option of remitting such portion of the verdict as to it may seem just, and, upon his doing so, to reverse the order granting a new trial, and to direct a judgment in his favor for the amount of the verdict less the sum so remitted. That an appellate court often makes its reversal of a judgment or order contingent upon the action of one or the other of the *456parties is beyond question. The reason for so doing is that error is found which justifies such reversal, but of such a nature that the party against whom the erroneous ruling was made can be compensated. But this principle cannot apply in the case at bar, for the reason that no error is found in the action of the lower court upon which to found a reversal of the order. This court has found that the lower court could not have done otherwise than to have entered the order which it did, and for it thus to find and then hold that such order should be reversed at the option of the appellant would be illogical and not in accord with our idea of a proper practice.
There is another reason why, under the circumstances of this case, this court cannot comply with the request of the petition for re-hearing. For aught that appears from the record there may have been such errors of law against the defendant as would have entitled it to a new trial, and would have required of this court a reversal of an order denying such new trial if the appellant had remitted as required by the lower court, and thus secured such an order. The appellant not having remitted, and the motion for a new trial having been granted, the errors of law, if any, of which the respondent could have availed itself were not here for review. For this reason if we should now do what we are asked, the result will be that the defendant, without any fault on its part, would be deprived of rights which it might have, growing out of errors of law occurring at the trial. If the plaintiff had seen fit to remit in the court below, the defendant could have accepted such remittance, and allowed the order denying the motion for a new trial based thereon to stand, or it could have prosecuted its appeal from such order on the ground that there had been such errors committed as entitled it to have the verdict set aside, and its motion for a new trial granted; but the offer of the plaintiff to remit here, and upon such remittal to *457have this court make an order denying defendant’s motion, would deprive it of the benefit of a new trial without its right thereto having been passed upon.
The petition must be denied.
Scott, Anders and Stiles, JJ., concur.